                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ROBERT LAWRENCE WHITTAKER,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )            No. 2:20-cv-12-SNLJ
                                                   )
DANIEL REDDINGTON, et al. ,                        )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Robert Lawrence Whittaker, an

inmate at the Northeast Correctional Center ("NECC"), for leave to commence this civil action

without prepaying fees or costs. Having reviewed the motion and the financial information

submitted in support, the Court has determined to grant the motion, and assess an initial partial

filing fee of $5 .26. Additionally, for the reasons discussed below, the Court will dismiss the

complaint, without prejudice.

                                            28 U.S.C. § 1915(b)(l)

         Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee . If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner' s account,

or (2) the average monthly balance in the prisoner' s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month' s income credited to his account. 28 U.S.C. § 1915(b)(2). The
agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted a certified inmate account statement

showing an average monthly deposit of $26.29 and an average monthly balance of $22.95 . The

Court will therefore assess an initial partial filing fee of $5 .26, which is twenty percent of plaintiffs

average monthly deposit.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). To

determine whether an action states a claim upon which relief may be granted, the Court engages

in a two-step inquiry. First, the Court determines whether the allegations in the complaint are

entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Allegations are not

entitled to the assumption of truth if they are merely "legal conclusions" or " [t]hreadbare recitals

of the elements of a cause of action [that are] supported by mere conclusory statements." Id. at

678. Second, the Court determines whether the complaint contains sufficient factual matter,

accepted as true, to "state a claim to relief that is plausible on its face. " Id. (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        A claim is facially plausible when "the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged," id., and

"raise[s] a right to relief above the speculative level." Twombly, 550 U.S. at 555. Where the well-

pleaded facts do not permit the inference of more than the "mere possibility of misconduct," the

complaint has alleged, but has not shown, that the pleader is entitled to relief. Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)); see also Twombly, 550 U.S. at 557 (if the well-pleaded facts

are merely consistent with wrongdoing, the complaint stops short of the line between possibility
                                                    2
and plausibility). Determining whether a complaint states a plausible claim is a context-specific

task that requires the court to draw upon judicial experience and common sense. Iqbal, 556 U.S.

at 679.

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered within

the proper legal framework. " Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15 , nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNe il v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Daniel Reddington (the

NECC Warden) and Ms. Windmiller (the Housing Unit 9 Caseworker). He sues Reddington in his

official and individual capacities, and he sues Windmiller in her individual capacity.

          Plaintiff alleges that, on July 20, 2019, he cut his wrist "very bad by a neglected razor sharp

door at Housing Unit 9." Later in the complaint, plaintiff specifies that the razor-sharp condition

existed in the door' s lock. Plaintiff alleges that "it took 2-week[ s] later for them to fix this

dangerous, razor sharp door lock." A nurse told plaintiff that other people had cut themselves on

the door.

          Plaintiff filed an Informal Resolution Request ("IRR"), but Windmiller and one Mr. Turner

"are refusing to take personal accountability for not seeing me on a timely manner [sic] after filing



                                                     3
my first complaint." Plaintiff describes this as " (derelict] of duty," and explains this was why his

complaint was denied.

       Plaintiff alleges that, in addition to the cut, he suffered psychological pain and suffering

because he was not seen in a timely manner. He waited 90 days, but no one called to talk to him

about his IRR. A new case worker told him they were supposed to see him within 90 days, and

plaintiff filed another IRR. However, it was denied because "of (their] neglect and (derelict] of

duty of turning my first Informal Resolution in and seeing me in a timely manner. " He claims he

did what he was supposed to do, and the outcome of his IRR was not his fault. He seeks damages

in the amount of $50,000.

                                            Discussion

       Plaintiff alleges that Reddington is liable to him because he cut himself on a door that went

unrepaired. The Court first addresses plaintiffs official-capacity claims against Reddington.

Official-capacity suits represent another way of pleading an action against the entity of which the

officer is an agent. Hafer v. Melo, 502 U.S. 21 , 25 (1991 ) (citing Kentucky v. Graham, 473 U.S.

159, 169 (1985)). Therefore, plaintiffs official-capacity claims against Reddington are assumed

to be claims against the Missouri Department of Corrections ("MDOC"), a state agency. See id. ;

see also Walker v. Mo. Dep 't of Corr., 213 F.3d 1035, 1036 (8th Cir. 2000) (recognizing the

MDOC as state agency). However, plaintiff has failed to allege sufficient facts to state an official-

capacity claim. See Graham , 473 U.S . at 166. Additionally, plaintiffs official-capacity claims for

damages against Reddington are barred by the Eleventh Amendment. See 281 Care Comm. v.

Arneson, 638 F.3d 621 , 632 (8th Cir. 2011) (citing Ex Parle Young, 209 U.S. 123 (1908)).

       The Court now turns to plaintiffs individual-capacity claims against Reddington. Claims

alleging unconstitutional conditions of confinement, including claims involving threats to an



                                                  4
inmate's safety, are analyzed using the Eighth Amendment's deliberate indifference standard. See

Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir. 1993) (citation omitted), see also Blair v.

Bowersox, 383 F.3d 981, 987-88 (8th Cir. 2019). To prevail on an Eighth Amendment claim, a

plaintiff must establish that objectively, the condition was sufficiently serious to warrant

constitutional protection, and subjectively, that the defendant acted with a sufficiently culpable

state of mind. Id. "The subjective standard is akin to that of criminal recklessness: 'the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference' before acting - or failing to act - with a

conscious disregard for the risk. " Blair, 383 F.3d at 987-88 (quoting Farmer v. Brennan, 511 U.S.

825, 837 (1994)). Mere negligence or inadvertence is insufficient to satisfy the deliberate

indifference standard. Choate, 7 F.3d at 1374.

       The Court accepts as true plaintiffs allegation that he cut his wrist on the door on July 20,

2019 because the door' s lock was sharp. Indeed, a sharp door lock can be hazardous. However, it

is the sort of condition that is a daily risk faced by members of the public at large, much like the

slippery floors that resulted when prison officials allegedly allowed a plumbing leak to go

unrepaired for over a month in Greer v. Johnson, et al. , No. 1:17-cv-126-CAS (E.D. Mo. Nov. 8,

2017). Therefore, the Court cannot say that plaintiff has established the objective element: that the

condition of the door was sufficiently serious to warrant constitutional protection.

       Even if it could be said that plaintiff had satisfied the subjective element, he fails to

establish the subjective element - that Reddington actually knew of, and deliberately disregarded,

a threat to his safety. Plaintiff alleges he was told that other people cut themselves on the door.

However, plaintiff makes no attempt to explain when those injuries occurred, or whether

Reddington or any other prison official was aware of them before plaintiff was cut. Plaintiff also



                                                  5
alleges he filed an IRR and/or grievance after he was cut. However, these allegations do not permit

the inference that, before plaintiff was injured, Reddington knew about the hazardous condition

and, with conscious disregard, failed to repair it. Finally, to the extent plaintiff can be understood

to attempt to hold Reddington liable because he was the warden of the facility, he fails to state a

claim under § 1983. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (claims sounding in

respondeat superior are not cognizable under § 1983).

       Having thoroughly reviewed and liberally construed the complaint, the Court concludes

that plaintiffs claims based on the condition of the door fail to state a violation of the Eighth

Amendment. At most, plaintiffs allegations establish that prison officials negligently allowed the

door to remain unrepaired for two weeks after plaintiff was injured. These allegations cannot

support an Eighth Amendment claim against Reddington or any other prison official. See Choate,

7 F.3d at 1374, see also Newman v. Holmes , 122 F.3d 650, 653 (8th Cir. 1997) (deliberate

indifference includes something more than negligence but less than actual intent to harm).

       Next, plaintiff alleges that Windmiller and/or a person not named as a defendant failed to

take timely action with respect to his IRR and/or grievance. These allegations fail to state a claim

of constitutional dimension. To state a cognizable claim under§ 1983, a plaintiff must allege, inter

alia, that he was deprived of a federally-protected right. See 42 U.S.C. § 1983, Hamilton v. Schriro,

74 F.3d 1545, 1549 (8th Cir. 1996). There is no federal right to a prison grievance procedure, and

neither a state law nor a state policy creates one. Therefore, plaintiffs allegations that Windmiller

or anyone else failed to process or respond to his IRR and/or grievance, without more, is not

actionable under § 1983. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (prison

officials' failure to process or investigate grievances, without more, is not actionable under § 1983;

grievance procedure is procedural right only and does not confer substantive right on inmate).



                                                  6
Plaintiff can also be understood to claim that Windmiller and/or a person not named as a defendant

violated the prison's policies or rules by failing to respond to him within 90 days. However, it is

well established that there is no federal constitutional liberty interest in having prison officials

follow prison regulations. Phillips v. Norris , 320 F.3d 844, 847 (8th Cir. 2003) (citing Kennedy v.

Blankenship, 100 F.3d 640, 643 (8th Cir. 1996)).

       For all of the foregoing reasons, the Court concludes that plaintiff has failed to state a claim

upon which relief may be granted. This is not a situation in which leave to amend is appropriate

because plaintiffs claims clearly rest upon allegations that cannot form the basis of a claim of

constitutional dimension. The Court will therefore dismiss this action at this time, without

prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $5 .26 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 2) is

DENIED as moot.




                                                  7
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   6 fl   day of April, 2020.



                                                 STEPHEN N. LIMBAUGH,JR
                                                 UNITED STA TES DISTRICT JUDGE




                                                 8
